USCA11 Case: 19-14032   Date Filed: 12/01/2020   Page: 1 of 10



                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 19-14032
                         ________________________

                   D.C. Docket No. 6:17-cv-02208-JA-EJK



LLOYD WICKBOLDT,

                                               Plaintiff - Appellant,

versus

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,
A foreign corporation,

                                               Defendant - Appellee.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                             (December 1, 2020)

Before MARTIN, LUCK, and BRASHER, Circuit Judges.

MARTIN, Circuit Judge:
           USCA11 Case: 19-14032         Date Filed: 12/01/2020      Page: 2 of 10



       Lloyd Wickboldt appeals the District Court’s order denying him summary

judgment and granting summary judgment to Massachusetts Mutual Life Insurance

Co. (“MassMutual”). He claims the terms of his disability policy, and attached

riders and other documents, entitle him to a cost of living adjustment in addition to

his monthly disability benefit for the rest of his life. After careful consideration,

and with the benefit of oral argument, we affirm the District Court’s order.

                           I. FACTUAL BACKGROUND
       In 1985, Dr. Wickboldt, then a 33-year-old dermatologist, bought a

disability insurance policy from MassMutual’s predecessor. 1 Dr. Wickboldt

purchased a basic policy (the “Basic Policy”) as well as a Cost of Living Rider (the

“COLA Rider”). One year later he bought a Lifetime Total Disability Benefits

Rider (the “Lifetime Rider”). We’ll refer to these documents collectively as the

“policy documents.”

       In 2000, when he was 48 years old, Dr. Wickboldt became totally disabled.

MassMutual began paying Dr. Wickboldt $8,000 per month under the Basic

Policy. After one year, MassMutual also began paying Dr. Wickboldt an

additional sum under the COLA Rider. From May 2015 to August 2017, Dr.

Wickboldt was receiving about $16,000 per month in disability benefits under the



       1
      The fact that the disability policy was originally issued by a different company (which
MassMutual acquired) has no impact on this case.


                                              2
          USCA11 Case: 19-14032        Date Filed: 12/01/2020        Page: 3 of 10



Basic Policy and the COLA Rider. But after September 1, 2017, and according to

its interpretation of the policy documents, MassMutual stopped paying Dr.

Wickboldt monthly benefits under the Basic Policy as modified by the COLA

Rider. It then started paying Dr. Wickboldt’s monthly payments of $8,000, which

was the new calculation of benefits provided under the Lifetime Rider. Dr.

Wickboldt, however, claims he is entitled to the additional COLA Rider benefits

for the rest of his life. He filed suit to recover those benefits.

      In December 2018, Dr. Wickboldt filed for summary judgment.

MassMutual opposed Dr. Wickboldt’s motion. A few months later, the District

Court issued an order denying Dr. Wickboldt’s motion for summary judgment and

directing the clerk to enter judgment for MassMutual. The District Court found

that the policy documents were not ambiguous and the plain language indicated

that, “after September 1, 2017, Dr. Wickboldt is entitled to receive $8,000 in

benefits under the Lifetime Rider but is not entitled [to] benefits under the Basic

Policy or to past or future benefit increases under the COLA Rider.” The District

Court’s finding was based on a termination provision in the COLA Rider, which

the District Court said made “clear that benefit increases would not be paid beyond

September 1, 2017—the policy Anniversary on or after Dr. Wickboldt’s 65th

birthday.” The District Court thus rejected each of Dr. Wickboldt’s theories of

interpretation.



                                            3
            USCA11 Case: 19-14032     Date Filed: 12/01/2020   Page: 4 of 10



                        II. THE POLICY DOCUMENTS

      The Basic Policy sets forth several definitions that apply with equal force to

the terms in the attached riders. For example, “Maximum Benefit Period” is

defined as “The maximum length of time we’ll pay benefits, whether for total

disability, residual disability or a combination of both.” The Basic Policy pays out

benefits for Total Disability, but MassMutual will “only pay up to the maximum

benefit period.”

      The COLA Rider describes itself as “provid[ing] monthly benefit increases

while you’re totally or residually disabled.” In relevant part, the COLA Rider

provides:

              When We’ll Pay Monthly Benefit Increases. We’ll pay
              monthly benefit increases while you’re receiving total or
              residual disability benefits.

              ...

              How Long We’ll Pay Benefit Increases. While you’re
              totally or residually disabled, we’ll pay benefit increases
              until the earliest of:

              • the date your total or residual disability ends;
              • the date the maximum benefit period under this rider
                ends; [or]
              • the anniversary on or after your 65th birthday.
              ...

              Termination. This rider will end on the earliest of the
              following dates:

              • 31 days after the due date of any unpaid premium;


                                          4
             USCA11 Case: 19-14032           Date Filed: 12/01/2020       Page: 5 of 10



                 • as of the next premium due date upon your written
                   request;
                 • the anniversary on or after your 65th birthday; [or]
                 • the date that your policy ends.

       The Lifetime Rider says it “provides monthly total disability benefits to be

paid beyond the Anniversary on or after your 65th birthday. Benefits will be paid

for life.” The Lifetime Rider also includes the following terms:

                 When We’ll Pay Monthly Total Disability Benefits. If
                 you’re eligible,2 your monthly benefits under this rider
                 will start after the Anniversary on or after your 65th
                 birthday. We’ll make the first payment 1 month after that
                 Anniversary. We’ll continue to make monthly payments
                 as long as you remain totally disabled.

                 Monthly Total Disability Benefit. The largest amount of
                 monthly benefit you will receive under this rider is shown
                 on the current Coverage Page of your policy.
                 ...

                 Termination. This rider will end on the earliest of the
                 following dates.

                 •     31 days after the due date of any unpaid premium,
                 •     as of the next premium due date upon your written request,
                 •     the Anniversary on or after your 65th birthday, 3 [or]
                 •     the date that your policy ends.




       2
           There is no dispute that Dr. Wickboldt is eligible for benefits under the Lifetime Rider.
       3
          We do not read this termination provision as being in conflict with the provision
describing when benefits begin. Because the purpose of the Lifetime Rider “is to provide
benefits . . . beyond the age of 65,” this termination provision makes clear that the Lifetime Rider
terminates at age 65 if the insured does not become totally disabled before the age of 65. See
Oral Argument Recording at 29:15–31:03 (Nov. 18, 2020).


                                                   5
            USCA11 Case: 19-14032     Date Filed: 12/01/2020      Page: 6 of 10



      Finally, the “Coverage Page” referred to in the Monthly Total Disability

Benefit under the Lifetime Rider sets forth, in pertinent part:

EFFECTIVE          COVERAGE           MONTHLY MAXIMUM * BENEFIT               ANNUAL
  DATE                                BENEFIT      PERIOD                    PREMIUM
SEP 01 1985   BASIC MONTHLY            $8,000       TO 65                     $1,940.20
               BENEFIT WITH                      THEREAFTER                   $3,049.00
            ADJUSTABLE BENEFIT
SEP 01 1985 PARTIAL DISABILITY           $4,000                                   $360.00
SEP 01 1986       LIFETIME               $8,000                                   $475.20
             ACCIDENT/SICKNESS
SEP 01 1985 COST OF LIVING RIDER                                                  $763.20
              MAXIMUM 7.50%

SEP 01 1985     OWN OCCUPATION/          $8,000        THEREAFTER                 $220.00
                PRESUMPTIVE DIS                                                   $368.80
                     RIDER


YOUR MAXIMUM MONTHLY BENEFIT IS $8,000

The asterisk in Maximum Benefit Period refers to the statement that “[y]our

benefit period for disability is your specified benefit period, but not beyond SEP 01

2017. . . . Your benefit period may be extended beyond SEP 01 2017 if you

qualify for benefits under the Lifetime Accident/Sickness Rider. See your rider for

details.”

                              III. STANDARD OF REVIEW
      We review de novo a summary judgment ruling, viewing the evidence and

all factual inferences therefrom in the light most favorable to the party opposing

the motion. Grange Mut. Cas. Co. v. Slaughter, 958 F.3d 1050, 1056 (11th Cir.

2020). We also review de novo the interpretation of an insurance contract. Id.



                                          6
           USCA11 Case: 19-14032           Date Filed: 12/01/2020       Page: 7 of 10



                                     IV. DISCUSSION

       “Where the language in an insurance contract is plain and unambiguous, a

court must interpret the policy in accordance with the plain meaning so as to give

effect to the policy as written.” See Wash. Nat’l Ins. Corp. v. Ruderman, 117 So.

3d 943, 948 (Fla. 2013). And in construing insurance contracts, we must read the

policy documents as a whole, “endeavoring to give every provision its full

meaning and operative effect.” Id. (quotation marks omitted). We must also avoid

simply concentrating on certain provisions to the exclusion of others. Id.

       Dr. Wickboldt argues that the Lifetime Rider “altered and enhanced” the

termination provisions in the Basic Policy and the COLA Rider in such a way as to

entitle him to COLA Rider benefits after the Lifetime Rider benefits begin. He

says the Lifetime Rider expressly “extended the maximum benefit period for all of

Wickboldt’s ‘monthly, total disability benefits’ to which he was entitled under his

entire Policy ‘for life,’” so the Lifetime Rider “did not just extend the entitlement

to benefits under only [that] portion of the Policy.”4 MassMutual, however, says

that the COLA Rider unambiguously limited the duration of coverage—in two

separate provisions—to the anniversary after Dr. Wickboldt’s 65th birthday. In

       4
         Dr. Wickboldt also says that if his interpretation and MassMutual’s interpretation of the
policy documents are both reasonable, then we should conclude the policy is ambiguous and
construe it in his favor. However, because Dr. Wickboldt does not argue that any provisions of
the policy documents are indeed ambiguous, he has failed to “plainly and prominently” raise this
argument and has therefore abandoned it. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d
678, 681 (11th Cir. 2014).


                                                7
          USCA11 Case: 19-14032       Date Filed: 12/01/2020    Page: 8 of 10



MassMutual’s view, the Lifetime Rider neither extends monthly benefit increases

under the COLA Rider nor renews any other provision in the Basic Policy.

      We thus begin with Dr. Wickboldt’s contention that the Lifetime Rider

extended all benefits he was receiving on the date the Lifetime Rider went into

effect. We do not read the Lifetime Rider to extend benefits under either the Basic

Policy or the COLA Rider. The Lifetime Rider contains its own benefits

provision, beginning one month “after the Anniversary on or after your 65th

birthday” and awarding “monthly total disability benefits [that will] be paid

beyond the Anniversary on or after your 65th birthday . . . for life.” These benefits

are “base[d] . . . on your loss of income” and “multipl[ied] . . . by the ratio of your

loss of income to your predisability income.” In other words, the Lifetime Rider

creates a new set of benefits—wholly unrelated to benefits paid out under the Basic

Policy and based on a new means of calculating those benefits—that are not due to

be paid until one month after the Anniversary on or after Dr. Wickboldt’s 65th

birthday. By the time Lifetime Rider benefits begin, benefits under both the Basic

Policy and the COLA Rider benefits have ended. Dr. Wickboldt agreed with this

interpretation before the District Court. See, e.g., R. Doc. 34: 2–3 (stating that

base monthly benefits are paid “only until the policy anniversary date following his

sixty-fifth birthday, or until September 1, 2017”). Based on the plain,




                                           8
           USCA11 Case: 19-14032          Date Filed: 12/01/2020      Page: 9 of 10



unambiguous language of the policy documents,5 there is nothing to support Dr.

Wickboldt’s argument that the Lifetime Rider extends, restarts, or revives benefits

under the COLA Rider. See Ruderman, 117 So. 3d at 948.

       Dr. Wickboldt also relies on Colt v. Massachusetts Mutual Life Insurance

Co., 2012 WL 1739145 (Mass. Super. Ct. May 1, 2012) (unpublished), to advance

his Lifetime Rider-extension argument. In Colt, the court interpreted a policy that

appears to be identical to the one Dr. Wickboldt purchased. See id. at *1–3. The

Colt court found the Lifetime Rider extended payment of total disability benefits

“despite clear language” limiting payment of benefits to age 65. Id. at *5. This

was based, in part, on MassMutual’s concession “that the Lifetime Rider acts to

extend the basic monthly benefit for life,” as reflected in the Coverage Page. Id.

The court thus rejected the argument that the Lifetime Rider did not also extend the

COLA Rider benefit, which was also reflected in the Coverage Page. See id.

Lending further support, the court said, was the asterisk following “Maximum

Benefit Period” on the Coverage Page, which said that “your benefit period may be

extended . . . if you qualify for benefits under the [Lifetime Rider].” Id.



       5
         Not only has Dr. Wickboldt failed to point to any ambiguous provision, see supra at 7
n.4, but we do not read the policy documents as being ambiguous. Under Florida law,
ambiguities arise only if the “policy language is susceptible to more than one reasonable
interpretation, one providing coverage and another limiting coverage.” Garcia v. Fed. Ins. Co.,
969 So. 2d 288, 291 (Fla. 2007). There is one reasonable interpretation of the policy documents
here, and it does not support Dr. Wickboldt’s position.


                                               9
           USCA11 Case: 19-14032        Date Filed: 12/01/2020      Page: 10 of 10



       MassMutual has not made the concession here that it did in Colt. Neither do

we read the Coverage Page as being inconsistent with the termination provisions in

the Basic Policy and the COLA Rider. 6 Rather, the Coverage Page explains

exactly how much Dr. Wickboldt is entitled to under the Basic Policy and each

Rider. Based on the plain meaning of the policy documents, the maximum

monthly benefits to which Dr. Wickboldt is entitled is $8,000—exactly what he is

receiving under the Lifetime Rider. See Ruderman, 117 So. 3d at 948.

                                   V. CONCLUSION
       For the reasons set forth above, we AFFIRM the District Court’s order

granting MassMutual summary judgment.




       6
         The parties presented the District Court with two different versions of the Coverage
Page. Dr. Wickboldt seems to imply that these are inconsistent, pointing out that the copy he
provided “is blank in the column for ‘Maximum Benefit Period’ for the row for the [COLA]
Rider,” whereas MassMutual’s copy says “TO 65” in the row for the COLA Rider. Dr.
Wickboldt says his version, which does not contain a maximum benefit period, should control.
But even when viewing the Coverage Page in the light most favorable to Dr. Wickboldt, see
Grange Mut., 958 F.3d at 1056, we are still required to read the policy documents as a whole,
Ruderman, 117 So. 3d at 948. And because the Coverage Page does not expressly contradict the
termination provisions in the COLA Rider, we must endeavor to give them their full meaning
and operative effect. See id.


                                             10